IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Stacey Lynn Gardner,                                 :
                 Petitioner                          :
                                                     :
               v.                                    : No. 1678 C.D. 2017
                                                     : Submitted: May 7, 2018
Unemployment Compensation                            :
Board of Review,                                     :
                 Respondent                          :


BEFORE:        HONORABLE PATRICIA A. McCULLOUGH, Judge
               HONORABLE MICHAEL H. WOJCIK, Judge
               HONORABLE JAMES GARDNER COLINS, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
SENIOR JUDGE COLINS                                                   FILED: May 24, 2018


               Stacey Lynn Gardner (Claimant) petitions for review of an order of the
Unemployment Compensation Board of Review (Board) finding her ineligible for
unemployment compensation benefits under Section 402(b) of the Unemployment
Compensation Law (Law)1 because she voluntarily quit her job at Farmers of
Western Pennsylvania (Employer) without a necessitous and compelling reason. For
the reasons that follow, we affirm.
               Claimant began working at Employer in March 2000, and her last
position was as a full-time underwriter. (Referee Decision and Order, Finding of
Fact (F.F.) ¶1.) Claimant experienced health and mental health issues, including

1
 Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. § 802(b).
Section 402(b) provides, in relevant part, that a claimant “shall be ineligible for compensation for
any week . . . [i]n which his unemployment is due to voluntarily leaving work without cause of a
necessitous and compelling nature.” Id.
stress, anxiety, depression and stomach issues, for some time prior to her last day
working for Employer. (Id., F.F. ¶2.) During the first three months of 2017,
Claimant was absent from work on various occasions as a result of her health
concerns, forcing her to exhaust her paid time off for the year. (Id., F.F. ¶3.)
Claimant continued to utilize unpaid time off due to her health issues in the ensuing
weeks. (Id., F.F. ¶4.) In early May 2017, Claimant informed Employer that she
intended to resign with two weeks’ notice because she “couldn’t do this anymore,”
referencing her medical and psychological issues. (Id., F.F. ¶5; Certified Record
(C.R.) Item 9, Hearing Transcript (H.T.) at 5.) Claimant voluntarily left employment
with Employer on May 16, 2017. (Referee Decision and Order, F.F. ¶¶1, 6.)
               Claimant filed an initial claim for unemployment compensation
benefits with the Department of Labor and Industry on May 26, 2017. (C.R. Item 1,
Claim Record.)        The Unemployment Compensation Service Center issued a
determination on June 27, 2017 finding Claimant ineligible for benefits under
Section 402(b) of the Law.2 (C.R. Item 5, Notice of Determination.) Claimant
appealed and a hearing was held before a Referee on August 10, 2017. Claimant
appeared, represented by counsel, and testified at the hearing. No representative for
Employer appeared.
               On August 11, 2017, the Referee issued a decision affirming the Service
Center’s determination that Claimant was ineligible for benefits under Section
402(b) of the Law because she did not meet her burden of proof to show that she had
a necessitous and compelling reason for leaving employment with Employer.

2
  The Service Center also determined that Claimant was able and available for suitable
employment and thus eligible for benefits under Section 401(d)(1) of the Law, 43 P.S. § 801(d)(1).
(C.R. Item 5, Notice of Determination.) The Referee affirmed the Service Center’s conclusion
that Claimant was not disqualified for benefits under Section 401(d)(1). (Referee Decision and
Order, Discussion at 3, Order.) That determination was not appealed and is not before this Court.

                                                2
(Referee Decision and Order, Discussion at 3.)                The Referee determined that
Claimant failed to present sufficient competent evidence to establish that her medical
and mental health conditions were of a sufficient dimension to compel her to leave
her employment. (Id.) The Referee concluded that Claimant had offered only vague
testimony regarding her health issues and no competent evidence to establish a
causal link with her employment. (Id.) The Referee further concluded that Claimant
did not show that her health conditions either prevented her from performing her job
duties at Employer or that her work exacerbated or worsened her condition. (Id.)
               Claimant appealed to the Board, which issued an order on October 4,
2017 affirming the Referee’s decision and adopting and incorporating the Referee’s
findings of fact and conclusions of law. The Board additionally stated that

               [e]ven assuming the claimant provided sufficient
               competent evidence to meet her burden, the Board does
               not find credible medical evidence that the claimant
               suffered from medical conditions that were exacerbated by
               her employment, and were so severe that she was left with
               no reasonable alternative but to quit her position. There is
               no evidence that the claimant was acting on the advice of
               her treating physician.

(Board Order.) Claimant thereafter filed a timely petition for review with this
Court.3
               Where a claimant voluntarily terminates her employment, she has the
burden to prove that the termination was for cause of a necessitous and compelling
nature in order to be eligible for unemployment compensation benefits. Watkins v.
Unemployment Compensation Board of Review, 65 A.3d 999, 1004 (Pa. Cmwlth.

3
  Our scope of review of the Board’s decision is limited to determining whether errors of law were
committed, constitutional rights or agency procedures were violated, and necessary findings of
fact are supported by substantial evidence. Watkins v. Unemployment Compensation Board of
Review, 65 A.3d 999, 1003 n.6 (Pa. Cmwlth. 2013).

                                                3
2013); Solar Innovations, Inc. v. Unemployment Compensation Board of Review, 38
A.3d 1051, 1056 (Pa. Cmwlth. 2012). In order to show cause of a necessitous and
compelling nature, a claimant must show not only that circumstances existed that
produced a real and substantial pressure to terminate employment but also that she
made a reasonable effort to preserve her employment. Solar Innovations, 38 A.3d
at 1056; Brunswick Hotel & Conference Center, LLC v. Unemployment
Compensation Board of Review, 906 A.2d 657, 662 (Pa. Cmwlth. 2006). The
claimant must also demonstrate that she acted with ordinary common sense in
quitting. Solar Innovations, 38 A.3d at 1056; Craighead-Jenkins v. Unemployment
Compensation Board of Review, 796 A.2d 1031, 1033 (Pa. Cmwlth. 2002). The
determination of whether a voluntary termination was of a necessitous and
compelling nature is a legal conclusion subject to our plenary review. PECO Energy
Co. v. Unemployment Compensation Board of Review, 682 A.2d 58, 61 (Pa. Cmwlth.
1996).
             Health problems can constitute a necessitous and compelling reason to
leave employment. Genetin v. Unemployment Compensation Board of Review, 451
A.2d 1353, 1355 (Pa. 1982); Lee Hospital v. Unemployment Compensation Board
of Review, 637 A.2d 695, 698 (Pa. Cmwlth. 1994). To establish a health issue as a
necessitous and compelling reason for leaving employment, the claimant must
demonstrate through competent and credible evidence (i) health reasons of sufficient
dimension compelled the claimant to quit; (ii) the claimant adequately informed the
employer of the health problems; and (iii) the claimant is able and available for work
if reasonable accommodations can be made.        Watkins, 65 A.3d at 1004-05; Lee
Hospital, 637 A.2d at 698.      A claimant’s failure to satisfy any one of these
requirements will bar the claim for unemployment compensation benefits. Lee


                                          4
Hospital, 637 A.2d at 698. A claimant is not required to produce medical testimony
to meet her burden, and the health issues may be established through the claimant’s
own testimony and documentary evidence. Watkins, 65 A.3d at 1005; Lee Hospital,
637 A.2d at 698. This Court has held that emotional or psychological stress may
constitute adequate health reasons for termination of one’s employment. Watkins,
65 A.3d at 1004; Lee Hospital, 637 A.2d at 698; Beattie v. Unemployment
Compensation Board of Review, 500 A.2d 496, 498 (Pa. Cmwlth. 1985) (en banc).
             Claimant argues on appeal that she satisfied the three requirements to
show that her health issues provided a necessitous and compelling reason for the
termination of her employment. Claimant asserts that, through her own competent
testimony, she demonstrated that she suffered from health and mental health issues
that caused her to quit her job. Claimant argues that she satisfied the second
requirement in Lee Hospital because Employer was well aware of her health issues
and that when she gave her two weeks’ notice she stated that her health issues were
the reason that she could not continue to work for Employer. Lastly, Claimant
argues that she clearly testified that she was able and available for suitable work if
Employer had offered a reasonable accommodation.
             Upon review, we conclude that the Board did not err in concluding that
Claimant did not demonstrate a health condition that rose to the level of cause of a
necessitous and compelling nature to justify her voluntary termination of
employment. In unemployment compensation matters, the Board is the ultimate
finder of fact and is empowered to resolve conflicts of evidence and to determine the
weight to be assigned the evidence. Peak v. Unemployment Compensation Board of
Review, 501 A.2d 1383, 1388 (Pa. 1985); Kelly v. Unemployment Compensation
Board of Review, 172 A.3d 718, 725 (Pa. Cmwlth. 2017). The Board’s evidentiary


                                          5
determinations are within its sound discretion and “are not subject to re-evaluation
on judicial review.” Peak, 501 A.2d at 1388 (quoting Miller v. Unemployment
Compensation Board of Review, 405 A.2d 1034, 1036 (Pa. Cmwlth. 1979)).
Furthermore, the party prevailing below is entitled to the benefit of all reasonable
inferences drawn from the evidence. Kelly, 172 A.3d at 725.
             Here, while Claimant provided uncontroverted testimony that she
suffered from stress, anxiety, depression and stomach issues and that Employer was
aware of these issues, the Board’s conclusion that Claimant’s health conditions were
not of sufficient dimension to compel her to quit her job is supported by the record.
As the Board found, Claimant provided only a cursory list of her mental health issues
and related stomach problems without relating any specifics on her conditions or the
treatment she received. (C.R. Item 9, H.T. at 5.) Nor did Claimant attempt to
introduce any medical documentation to corroborate her medical conditions.
Though, as described above, expert medical testimony is not required in these cases,
the Board is not required to find that a claimant’s testimony and/or documentary
evidence showed the health issue to be of sufficient dimension to justify termination
of employment.      See Watkins, 65 A.3d at 1005; Emmitt v. Unemployment
Compensation Board of Review, 500 A.2d 510, 511 (Pa. Cmwlth. 1985).
Furthermore, Claimant did not show why her health conditions compelled her to
quit. While Claimant testified that she used up all of her paid leave during the first
three months of 2017 and then continued to use her unpaid leave and that she
informed Employer that she “couldn’t do this anymore” when she gave notice, (C.R.
Item 9, H.T. at 5-6), Claimant offered no evidence regarding what it was about her
health conditions or her job that made it impossible for her to continue working at
Employer. Instead, when asked by the Referee whether her health conditions


                                          6
produced any work limitations, Claimant answered in the negative. (C.R. Item 9,
H.T. at 6.)
              Accordingly, because Claimant did not meet her burden of proof that
she suffered from a health condition that necessitated and compelled her to leave
employment with Employer, the order of the Board ruling that Claimant was
ineligible for unemployment compensation benefits is affirmed.


                                      ____________________________________
                                      JAMES GARDNER COLINS, Senior Judge




                                        7
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Stacey Lynn Gardner,                     :
                 Petitioner              :
                                         :
           v.                            : No. 1678 C.D. 2017
                                         :
Unemployment Compensation                :
Board of Review,                         :
                 Respondent              :


                                ORDER


           AND NOW, this 24th day of May, 2018, the order of the Unemployment
Compensation Board of Review in the above-captioned case is AFFIRMED.


                                  ____________________________________
                                  JAMES GARDNER COLINS, Senior Judge